Citation Nr: 9928550	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO).  This determination granted the veteran 
service connection for PTSD and rated this disability as 
30 percent disabling.  The veteran disagreed with the 
30 percent disability evaluation assigned.  

During the course of this appeal, the disability evaluation 
for the veteran's service-connected PTSD was increased by a 
hearing officer decision in November 1998 from 30 percent to 
50 percent disabling.  The veteran has indicated that he is 
not satisfied with this rating and thus the increased rating 
claim is properly before the Board.  AB v. Brown, 
6 Vet. App. 35 (1998).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD does not produce 
occupational and social impairment or deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  

2.  The veteran has impaired impulse control (irritability 
with periods of rage) and difficulty adapting to stressful 
circumstances.

3.  The veteran does not have suicidal ideation, obsessional 
activities which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and inability to establish (as 
opposed to difficulty establishing) and maintain effective 
relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.7, 4.139 and Code 9411 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

In July 1997 the RO granted service connection for PTSD, 
rated 30 percent disabling, effective from March 1997 (later 
corrected to February 1997).  This grant of service 
connection was based upon a post service diagnosis of this 
disorder on VA examination in 1997 and evidence on file 
establishing the veteran was engaged in combat while serving 
in Vietnam.

On his June 1997 VA PTSD examination, the veteran reported 
that he had two years of college education and had been 
married twice.  He said that he has been married to his 
current wife for the past six years and has no children from 
that marriage.  He denied any alcohol or drug abuse.  He also 
reported that he has been seen for counseling at work for 
ongoing disputes with a co-worker.  He stated that he has 
been going to Family Service Association for the past six 
months because of rage behavior, temper outbursts and 
irritability.  The examiner noted that prior to his active 
service the veteran worked as an auto mechanic.  He returned 
to that employment following service but has since held 25 
different jobs due to conflicts with his co-workers, which 
usually resulted in his walking out of his jobs.  The veteran 
said that, while he has walked out of his jobs, he has never 
been fired from a position.   He further said that he 
currently has been working for the New York City Parks 
Department for the past 13 years, but has been transferred to 
different departments within that organization 5 to 6 times 
because of frequent fights with fellow co-workers and 
difficulty getting along with others.  He has been in his 
current position for the past three years.  The veteran 
related his combat history in service in Vietnam and reported 
a post service history of temper outbursts and irritability.  
The veteran described nightmares 2 to 3 times per week, 
intrusive recollections and flashbacks precipitated by 
certain signs and sounds of his Vietnam experience.  The 
veteran further described an isolated lifestyle with no 
friends except for Vietnam veterans.  The veteran reported 
that his symptoms, which also include hyperalertness, 
exaggerated startle response and irritability, have increased 
in intensity since he started going to therapy.  On mental 
status examination, the veteran was described as alert and 
oriented.  His speech was spontaneous with no overt thought 
disorder elicited.  His affect was intense and his mood was 
irritable with an underlying anger.  There were no active 
hallucinations or delusions elicited.  Intelligence was 
average.  Fund of knowledge and information was fair.  
Concentration was poor.  Judgment and insight were present.  
PTSD was diagnosed.  The veteran's global assessment of 
functioning (GAF) score was 55.

In a memorandum dated in June 1997, a social worker at the 
Family Service Association reviewed the veteran's post 
service difficulties and behavior.  He noted that the veteran 
had exhibited alternate noncommunicative behavior followed by 
displays of rage and angry outbursts and on one occasion had 
to be subdued by the police.  It was also noted that, since 
leaving Vietnam, the veteran has held about 15 jobs and in 
most instances left or was transferred to another unit 
because of his violent temper and frequent fights with co-
workers.  The veteran was described by the social worker as a 
loner who leaves it to a co-worker to handle all 
relationships with everyone on the job.  Stress, fear and 
horror of Vietnam were reported to have left the veteran 
numbed emotionally and to be limited in his reactions to 
people.  

In a statement received in September 1997, the veteran's 
mother described the veteran as a "happy-go-lucky kid" prior 
to his service in Vietnam.  She stated that he was well liked 
in his community and family and that he was very outgoing and 
full of life.  She further stated that, after his return from 
Vietnam, she observed a dramatic change in the veteran.  He 
was more solemn, restrained in his relationships with family 
and past friends and displayed difficulty in making new 
friends.  She further observed that the veteran has a hard 
time talking to people and would prefer to remain alone or in 
a very small group.  She concluded that her "outgoing son 
came home a quiet and withdrawn man."  

A social worker with the New York City Employees Assistance 
Program, Office of Labor Relations, provided a report of the 
veteran's treatment history.  This report reflects that in 
May 1991 the veteran was referred to this organization as a 
result of an ongoing dispute with a co-worker, which was 
deemed disruptive of the work unit.  When seen in July 1992 
for further problems with his co-worker, the veteran was 
provided a series of five counseling sessions.  During these 
sessions, the veteran worked on issues of anger and conflict.  
A subsequent improvement in work place functioning was 
indicated.

On a VA PTSD examination in May 1998, the veteran reported 
that his condition is getting worse and said that he has been 
in "many fights at work and also in the community."  He 
reported recurrent dreams, including one in which he is being 
attacked and has to defend himself by cutting his attacker's 
throat.  He said that he doesn't socialize, doesn't go out 
with his wife and does not like to mingle with others.  He 
further stated that the only persons he relates to are other 
veterans.  He attends whatever events they hold such as 
picnics.  He reported that individual and group therapy 
provided to him for his PTSD has caused him to think more 
about his war experiences and increased his symptoms.  The 
veteran's examiner reviewed his 1997 examination report and 
noted that basically the veteran's mental status has remained 
unchanged.  He continues to show the same irritability of 
mood, guardedness, tension, apprehension, history of temper 
outbursts, nightmares, sleep problems, recurring scary 
dreams, etc.  The diagnosis of PTSD was maintained and the 
veteran's GAF was assessed to be approximately 55.  

At a personal hearing on appeal in November 1998, the veteran 
reported that at the urging of his wife he has been receiving 
therapy for his PTSD for several years.  He described 
difficulties with group therapy interactions, including 
confrontations with other group members.  The veteran 
reported that he currently works for the New York City Parks 
Department and has worked for the City of New York for a 
total of 18 years, 13 with the Park Department, although in 
different job settings.  He stated that he was voted by his 
fellow employees in his current location, as the 
"second...most likely to go berserk" and that they had a 
floor plan on the wall of his work place with "ways to escape 
in case I go berserk."  The veteran testified that he has 
difficulty getting along with people, including his job 
supervisors.  The veteran said that he finds holidays 
particularly stressful and noted that he hasn't talked to his 
mother in three years and was involved in a fist fight with 
his brother two years earlier.  The veteran testified that he 
likes to go bowling.  He has participated in league bowling, 
including a family league, which he said he had to quit due 
to a confrontation with one of his cousins.  The veteran 
reported that visits with family and friends while traveling 
to Florida and Georgia usually are terminated by his 
inability to sustain cordial relations.  The veteran's spouse 
described the veteran's tendency to socially isolate himself 
from others, difficulties interacting with family and co-
workers as well as his problems with sleep and memory.  

On file are statements, received in November 1998, from the 
veteran's co-worker and one of the veteran's job supervisors.  
The veteran's co-worker reported that he has worked with the 
veteran for the past four years.  He noted that the veteran 
had a history of conflicts with his supervisors and other co-
workers, which has resulted in frequent job transfers.  He 
further reported that the veteran has trouble getting along 
with co-workers and supervisors and is confrontational on 
many occasions.  The veteran's former supervisor observed 
that, during the period he directly and/or indirectly 
supervised the veteran, between 1986 and 1992, the veteran's 
communication with him was limited and his interactions with 
others, co-workers and supervisors "seemingly consisted 
almost solely of loud heated disputes."  He further observed 
that the veteran's job performance was at best mediocre and 
inconsistent, with days during which he performed his duties 
very well and others when he was clearly preoccupied and 
accomplished very little.

In a more recent letter, received in November 1998, the 
veteran's counseling social worker at the Veterans Resource 
Center reported that it was his observation that the veteran 
is suffering from symptomatic severe PTSD.  He stated that 
the stress, fear and horror of Vietnam had left the veteran 
numbed emotionally and limited in his reactions to people.  
He noted that the veteran was very seriously impaired in his 
interactions with family members, co-workers and even fellow 
veterans.  He further expressed an opinion that the veteran 
only maintains his current employment because he can be 
isolated and placed in an environment without much 
interaction with other staff.  The veteran was noted to have 
an erratic work history with failure to respond to any 
authority, or supervisory input.  It was also noted that he 
was likely to become emotional and threatening to others.  
The veteran was assessed as having a GAF of 39.  

In a statement received in November 1998, the veteran's 
spouse reported knowing the veteran for 10 years.  She said 
that, during their acquaintance, he has been, and to some 
extent still is, unable or unwilling to speak about his 
experiences in Vietnam.  She observed that the veteran is 
generally a quiet man, who had absolutely no friends when 
they first met.  She stated that it was not until he started 
to become active in a Vietnam veteran's organization that, as 
an adult, he was able to call someone a friend.  She noted 
that the veteran has virtually stopped speaking to his 
family, except for his children and one or two cousins.  She 
described the veteran's reluctance to engage in social 
activity, his dislike for confined dark spaces such as movie 
theaters and his problems in the work place.  She stated that 
the veteran has a lot of problems expressing himself and his 
feelings.  She noted that he has episodes of rage and anger 
as well as difficulties with sleep.  

Analysis.

The veteran's claim for an increased evaluation for his PTSD 
is well grounded, meaning it is plausible.  The Board also 
finds that all relevant evidence has been obtained with 
regard to this claim and no further assistance to the veteran 
is required to comply with VA's duty to assist him.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Separate disability codes identify 
the various disabilities.  In evaluating the veteran's claim 
for an increased evaluation for his service-connected PTSD, 
the Board has taken into consideration the most recent 
medical findings in light of the applicable provisions of the 
rating schedule as well as the history of this disorder.  We 
have additionally noted the veteran's contentions that this 
disorder is more severe than currently evaluated by VA.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the current severity of the disorder.  Rather, at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Further, when there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

On November 7, 1996, prior to the veteran's claim for service 
connection for PTSD, the rating criteria for PTSD were 
revised.  These revised criteria provide that a 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, stereotype speech, panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent rating is assigned where there is occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
settings); inability to establish and maintain effective 
relationships. 
A review of the evidence of record shows that the veteran 
suffers from temper outbursts and irritability, which have 
resulted in frequently broken and/or strained relationships 
with family, co-workers and friends, as well as numerous job 
reassignments.  The veteran also suffers some emotional 
numbness and problems with social isolation.  Testimony 
proffered by the veteran and his spouse as well as the 
various statements submitted in behalf of the veteran 
indicate that the veteran has deficiency in establishing and 
maintaining work and social relationships.  It, however, is 
neither contended nor shown that the veteran has, in fact, 
terminated any employment in the recent past as a result of 
PTSD symptoms.  Significantly, he has maintained full-time 
employment with the City of New York for approximately the 
last 18 years and has not been shown to require any 
hospitalization and/or medication for his service-connected 
psychiatric disorder.  With regard to his social impairment, 
the Board notes that, while the veteran is reported to be 
resistant to social interactions, he also has been reported 
to actively participate in a bowling league, events sponsored 
by veterans organizations and to have a continuing 
relationship, albeit strained at times, with some of his 
family members, to include his children.  The veteran is not 
shown to have a thought disorder and/or deficiency in 
judgment.  His speech is spontaneous and neither 
homicidal/suicidal ideations nor problems maintaining 
personal hygiene are indicated on VA examinations.

The veteran was assigned GAF scores of 55 and "approximately 
55" on his VA examinations in 1997 and 1998, respectively.  
A score of 55 is consistent with moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflict with peers and co-
workers).  After considering the GAF score in light of the 
entire evidence of record, the Board finds that the veteran 
does not have PTSD symptoms and related impairment more 
nearly approximating the criteria for a 70 percent 
evaluation.  

In this regard the Board finds that there is no evidence on 
file showing deficiencies in most areas such as work, family, 
judgment, thinking or mood due to such symptoms as suicidal 
ideation, obsessional activities which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; inability to establish 
(as opposed to difficulty establishing) and maintain 
effective relationships.  He does have impaired impulse 
control (irritability with periods of rage) and difficulty 
adapting to stressful circumstances, but these are not so 
severe as to more closely approximate the criteria for the 70 
percent rating.  As such, the preponderance of the evidence 
is against the veteran's claim for an increase beyond the 
50 percent disability evaluation currently assigned.

Here we acknowledge that the veteran's counseling social 
worker has assessed the veteran's GAF as 39 on his most 
recent statement in behalf of the veteran.  This would 
suggest that the veteran, among other things, is unable to 
work.  Such is clearly not the case.  Consequently, the Board 
attaches little probative value to this assessment of the 
veteran's functioning by the social worker.

The Board has furthermore considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since service, has the 
veteran's PTSD been more severely disabling than is reflected 
by the current 50 percent rating.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant it's application.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

